UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 26, 2008 POMEROY IT SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Delaware 0-20022 31-1227808 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1020 Petersburg Road, Hebron, KY 41048 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code (859) 586-0600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events. On November 25, 2008, the Company announced that effective January 6, 2009, Mr. Peter J. (PJ) Thelen will be promoted to the position of Senior Vice President of Sales and Marketing. The Company expects to amend or enter into new compensation arrangements with Mr. Thelen as a result of his promotions. Section 9 – Financial Statements and Exhibits Item 9.01 Financial statements and Exhibits (c) Exhibits Press release, dated November 25, 2008, announcing the promotion of Peter J. (PJ) Thelen to the position Senior Vice President of Sales and Marketing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POMEROYIT SOLUTIONS, INC. Date:November 26, 2008 By:/s/ Keith R. Coogan Keith R. Coogan, President and Chief Executive Officer
